                      Case 1:20-cv-08853-PAC Document 21
                                                      22 Filed 02/26/21
                                                               03/01/21 Page 1 of 2




                                             THE CITY OF NEW YORK                                         Thais R. Ridgeway
JAMES E. JOHNSON                                                                                        phone: 212-356-3586
Corporation Counsel                         LAW DEPARTMENT                                                 fax: 212-356-2089
                                                100 CHURCH STREET                               email: tridgew@law.nyc.gov
                                                NEW YORK, NY 10007                                           (not for service)




                                                                                     February 26, 2021
                                                                     
        BY ECF                                                       7KH0DUFKFRQIHUHQFHLVDGMRXUQHGVLQHGLH
        Honorable Paul A. Crotty
                                                                     7KHSDUWLHVDUHGLUHFWHGWRVXEPLWDVWDWXVUHSRUW
        United States District Court
                                                                     E\$SULO6225'(5('
        Southern District of New York
        500 Pearl Street
        New York, New York 10007-1312

                              Re: P.W. et al., v. New York City Department of Education,
                                  20-CV-08853 (PAC)
        Dear Judge Crotty:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        assigned to represent the New York City Department of Education (hereinafter “DOE”), in the
        above-referenced matter. I submit this joint letter, in conjunction with Bonnie Schinagle, Esq.,
        counsel for Plaintiffs, in compliance with Your Honor’s February 5, 2021 Order (Dkt. No. 20), to
        submit the attached proposed Case Management Plan. Exhibit 1. Separately, the parties
        respectfully request Your Honor adjourn the Initial Conference in lieu of scheduling a settlement
        conference to the week of April 19, 2021.

                        The parties agree that a discovery schedule would not be warranted in this action.
        Thus, the parties respectfully request that the Court decline to endorse the proposed Case
        Management Plan and adjourn the Initial Conference currently scheduled March 2, 2021. The
        parties will attempt to resolve the outstanding attorney’s fees claims and therefore request Your
        Honor schedule a settlement conference the week of April 19, 2021 or a date as soon thereafter is
        convenient for Your Honor. Finally, the proposed adjournment does not affect any litigation
        activities scheduled in this matter.
       Case 1:20-cv-08853-PAC Document 21
                                       22 Filed 02/26/21
                                                03/01/21 Page 2 of 2




           Thank you for your consideration of this submission.

                                                       Respectfully submitted,

                                                                     /s/

                                                       Thais R. Ridgeway
                                                       Assistant Corporation Counsel


CC:   BY ECF
      Bonnie Schinagle, Esq.
      LAW OFFICES OF BONNIE SPIRO SCHINAGLE
      6800 Jericho Turnpike (120w)
      Syosset, NY 11791
      (516) 967-5874
      bschinagle@schinaglelaw.com




                                           2
